EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email correspondence with Roberta Hanson on 4/7/2022.

Claims 7, 18, 21 and 33 has been amended as follows:

Claim 7. The method of claim 4, wherein the reprogramming miRNA comprises miRNA367, miRNA302a, miRNA302b, miRNA302c, and miRNA302d.


Claim 18. The method of claim 1, wherein the cells are grown under conditions
selected to achieve at least one of: increasing levels of expression of endogenous pluripotency
genes, limiting increase in levels of expression of innate immune response genes, and increasing cell cycling.

Claim 21. A method of reprogramming a single primary human fibroblast cell to a pluripotent state comprising: transfecting an individually plated cell in the absence of feeder cells and in the absence of treated serum albumin, with a composition comprising: a complexation buffer; and a reprogramming RNA cocktail comprising: 100 to 1,500 ng/10 cm2 reprogramming RNA cocktail; and 5 to 40 pmoles/10 cm2 reprogramming miRNA; wherein the pH of the complexation buffer is about 7.8 to 8.4 and wherein the reprogramming RNA cocktail comprises mRNA encoding Sox2, Klf4, and at least one of Myo-D-Oct4 (M3O) or Oct4.


Claim 33. A method of reprogramming primary fibroblast cells to a pluripotent state, the method comprising transfecting the primary fibroblast cells seeded at a density of less than about 1000 cells/cm2 or less in the absence of feeder cells and in the absence of treated serum albumin, with a composition comprising a complexation buffer of pH 7.6 to less than pH 8.6 and a reprogramming RNA cocktail, wherein the reprogramming RNA cocktail comprises mRNA encoding Sox2, Klf4, c-Myc, Lin28A, and at least one of Myo-D-Oct4 (M3O) or Oct4.



Claims 28-29, 31 and 34 are cancelled.




Claims 35-40 are new claims that are added by Examiner’s amendment. 




Claim 35. The method of claim 33, wherein the reprogramming RNA cocktail comprises 100 to 1500 ng/10 cm2 reprogramming mRNA.


Claim 36.  The method of claim 33, wherein the composition further comprises reprogramming miRNA.
Claim 37. The method of claim 36, wherein the reprogramming miRNA comprises at least one of: 5 to 40 pmoles/10 cm2 reprogramming miRNA; and reprogramming miRNA mimics (m-miRNA).

Claim 38. The method of claim 36, wherein the reprogramming miRNA comprises miRNA367, miRNA302a, miRNA302b, miRNA302c, and miRNA302d.

Claim 39. The method of claim 33, wherein the seeded cells are at a density of less than about 100, 10 or 1 cells/cm2.


Claim 40.  The method of claim 33, wherein the complexation buffer has a pH of about 7.8 to 8.4.



REASONS FOR ALLOWANCE


The 112 (a) new matter rejection of instant claims is withdrawn in view of Applicant’s arguments. Particularly, Examiner is persuaded that the pending claims recite the boundaries of the patent protection sought.  
The 103 (a) rejection of instant claims is withdrawn in view of the amendments made to the independent claims. Particularly, Applicant has amended independent claims to excluded treated serum albumin. This limitation is not taught in any of the cited references. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 5:30 a.m-3:00 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632